Brown, C. J.
(concurring).
I concur in the foregoing opinion in all respects, save the conclusion that the land in question belonged to and was a part of the estate of decedent at the time it was ordered sold in the probate proceedings. From the conclusion of the court upon that question, I respectfully dissent. The probate proceedings were commenced after the issuance of the patent and when, under section 2448, K. S. (U. S.) 1 title to the land had become vested in the heirs of Norton.. That statute provides:
“Where patents for public lands have been or may be issued, in pursuance of any law of the United States, to a person who had died, or who hereafter dies, before the date of such patent, the title to the land designated therein shall inure to and become vested in the heirs, devisees or assignees of such deceased patentee as if the patent had issued to the deceased person during life.”
As I understand this statute the title to the land upon the issuance of the patent, though issued in the name of decedent, passed directly to his heirs, was no part of his estate and the probate court, was without jurisdiction to order it sold. It is probable that, had
*10the probate proceedings been commenced and the order of sale made after the acceptance by the Federal authorities of the final proof tendered by decedent, and before the issuance of the patent, a differ■ent question would be presented. But the legal title to the land was in the general government until the issuance of the patent, and though decedent may have had an equitable title after the submission of final proofs, when the patent issued, such equitable rights were extinguished and the land became vested absolutely “in the heirs -x- -x- * 0f deceased patentee,” as declared by the statute quoted, leaving no interest whatever in his estate.

 [U. S. Comp. St. 1901, p. 1512].